Third District Court of Appeal
                               State of Florida

                          Opinion filed March 30, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D15-2858
                           Lower Tribunal No. 15-252
                              ________________


                  The State of Florida, Department of
                  Highway Safety and Motor Vehicles,
                                    Petitioner,

                                        vs.

                              Juan Jose Lopez,
                                   Respondent.



     A Case of Original Jurisdiction -- Prohibition.

     Stephen D. Hurm, General Counsel, and Natalia Costea, Assistant General
Counsel, for petitioner.

     Gallardo Law Offices, P.A., and Jesus Novo, for respondent.


Before WELLS, FERNANDEZ and SCALES, JJ.

     PER CURIAM.
       Petitioner Florida Department of Highway Safety and Motor Vehicles

(“DMV”) issued a final order on June 30, 2015, that suspended the driving

privileges of Respondent Juan Jose Lopez. Pursuant to section 322.31 of the

Florida Statutes, Lopez had thirty days to challenge this final order by filing a

petition for writ of certiorari with the circuit court. Thirty-six days later, on August

5, 2015, Lopez filed his petition in Miami-Dade Circuit Court.

       DMV filed a motion to dismiss Lopez’s petition, asserting that the circuit

court was without jurisdiction to consider Lopez’s petition. In its unelaborated

order, entered on November 25, 2015, the circuit court denied DMV’s motion to

dismiss.      On December 15, 2015, DMV filed a petition for writ of prohibition

with this Court, to prevent the circuit court from exercising jurisdiction to review

Lopez’s petition.

       We grant DMV’s petition for writ of prohibition. State of Fla., Dep’t of

Highway Safety & Motor Vehicles v. Melendez, 132 So. 3d 1237 (Fla. 3d DCA

2014) (Mem) (holding that the thirty-day filing deadline is jurisdictional in nature).

       Petition granted. We withhold issuance of the writ upon the understanding

that the circuit court appellate division will dismiss Lopez’s petition for writ of

certiorari.




                                           2